UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 26, 2014 GLYECO, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-30396 45-4030261 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10429 South 51st Street, Suite 235 Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (866) 960-1539 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Departure of Directors On November 26, 2014, Melvin L. Keating tendered his resignation as a director of GlyEco, Inc., a Nevada corporation (the “Company”), effective immediately. Mr. Keating’s resignation was not the result of any disagreement with the Company on any matter relating to its operations, policies, or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GLYECO, INC. Dated: December 2, 2014 By: /s/ John Lorenz John Lorenz President and Chief Executive Officer, Director (Principal Executive Officer)
